Case 1:96-cr-00443-JEM Document 813 Entered on FLSD Docket 11/23/2020 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 96-00443-CR-MARTINEZ

  UNITED STATES OF AMERICA,

  v.

  ISMAEL CAMACHO,

        Defendant.
  _________________________________/

                        NOTICE OF POTENTIAL CONFLICT

          Mr. Camacho, through undersigned counsel, hereby respectfully notifies the

  Court that the Federal Public Defender’s Office (FPDO) has a potential conflict

  regarding its representation of Mr. Camacho at his upcoming resentencing hearing,

  currently scheduled for January 6, 2021, due to the FPDO’s representation of Mr.

  Camacho’s co-defendants in their respective 28 U.S.C. § 2255 motions to vacate, also

  before this Court, and in further support provides:

       1. Mr. Camacho is one of eight co-defendants who were convicted in the above

          criminal case, 96-cr-443-JEM. Only four of those co-defendants remain

          incarcerated: Ismael Camacho, Eladio Munoz, Sergio Echevarria, and Orestes

          Hernandez. See BOP Inmate Locator, available at www.bop.gov/inmateloc.

       2. In 2019, Mr. Camacho filed a motion to vacate three of his four 18 U.S.C. §

          924(c) convictions and sentences, pursuant to 28 U.S.C. § 2255 and United

          States v. Davis, 139 S.Ct. 2319 (2019). See United States v. Camacho, 19-cv-

          24658-JEM. The FPDO was appointed to represent Mr. Camacho, who was
Case 1:96-cr-00443-JEM Document 813 Entered on FLSD Docket 11/23/2020 Page 2 of 4




        granted § 2255 relief in part, and is now pending a resentencing hearing in the

        above criminal case.

     3. Co-defendants Eladio Munoz, Sergio Echevarria, and Orestes Hernandez also

        each separately filed § 2255 motions to vacate several of their § 924(c)

        convictions and sentences, pursuant to Davis. See United States v. Munoz, 19-

        cv-25239-JEM; United States v. Echevarria, 19-cv-23482-JEM; United States

        v. Hernandez, 19-cv-23193-JEM. The FPDO also represents Mr. Munoz, Mr.

        Hernandez, and Mr. Echeverria, in their respective § 2255 motions to vacate.

     4. None of Mr. Camacho’s co-defendants represented by the FPDO have been

        granted § 2255 relief at this time. However, given the government’s concession

        of error as to one of each of their § 924(c) convictions and sentences, and the

        Court’s partial grant of § 2255 relief in Mr. Camacho’s case, undersigned

        counsel anticipates that Mr. Munoz, Mr. Echevarria, and Mr. Hernandez will

        ultimately receive at least some § 2255 relief.

     5. To the extent that Mr. Camacho’s January 6, 2021 resentencing hearing may

        entail discussions of relative culpability among the four co-defendants that the

        FPDO represents, that discussion would present a conflict for the FPDO. Thus,

        should this or any other unanticipated conflict arise at Mr. Camacho’s

        resentencing hearing, the FPDO may have to withdraw from its representation

        of Mr. Munoz, Mr. Echevarria, and Mr. Hernandez, should they be granted §

        2255 relief.




                                            2
Case 1:96-cr-00443-JEM Document 813 Entered on FLSD Docket 11/23/2020 Page 3 of 4




     6. Alternatively, to avoid this potential conflict, the Court may terminate the

        FPDO’s representation of Mr. Camacho at this time, and appoint conflict-free

        counsel to represent Mr. Camacho at the January 6, 2021 resentencing

        hearing.

        WHEREFORE, Mr. Camacho, through undersigned counsel, respectfully

  notifies the Court of the above-mentioned potential conflict for the Federal Public

  Defender’s Office.

                                        Respectfully Submitted,

                                        MICHAEL CARUSO
                                        FEDERAL PUBLIC DEFENDER

                                    By: _s/ Sara W. Kane
                                        Sara W. Kane
                                        Assistant Federal Public Defender
                                        Florida Bar No. 98616
                                        150 W. Flagler Street, Suite 1700
                                        Miami, Florida 33130
                                        Tel: 305-530-7000
                                        E-Mail Address: sara_kane@fd.org




                                          3
Case 1:96-cr-00443-JEM Document 813 Entered on FLSD Docket 11/23/2020 Page 4 of 4




                             CERTIFICATE OF SERVICE

        I HEREBY certify that on November 23, 2020, I electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF. I also certify that

  the foregoing document is being served this day on all counsel of record via

  transmission of Notices of Electronic Filing generated by CM/ECF or in some other

  authorized manner for those counsel or parties who are not authorized to receive

  electronically Notices of Electronic Filing.

                                           s/ Sara W. Kane




                                             4
